
	
		III
		109th CONGRESS
		2d Session
		S. RES. 535
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2006
			Mr. Conrad (for himself,
			 Mr. Roberts, Mr. Bayh, Mr.
			 Allen, Mr. Brownback,
			 Mr. Lott, Mr.
			 Dorgan, Ms. Stabenow,
			 Mr. Carper, Mr.
			 Talent, and Mr. DeWine)
			 submitted the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		
			July 20, 2006
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending the Patriot Guard Riders for
		  shielding mourning military families from protesters and preserving the memory
		  of fallen service members at funerals.
	
	
		Whereas in 2005, a small group of American Legion Riders
			 in Kansas calling themselves the Patriot Guard began a movement
			 to shield the families and friends of fallen service members from interruptions
			 by protesters appearing at military funerals;
		Whereas individuals from Colorado, Oklahoma, and Texas
			 later brought together diverse groups of motorcycle organizations across the
			 country who rode to honor fallen service members, forming an organization known
			 as the Patriot Guard Riders;
		Whereas the Patriot Guard Riders have since grown into a
			 nationwide network, including both veterans and nonveterans and riders and
			 nonriders, and is open to anyone who shares a respect for service members who
			 have made the ultimate sacrifice for the Nation;
		Whereas Patriot Guard Riders attend military funerals to
			 show respect for fallen service members and to shield mourning family members
			 and friends of the deceased from protestors who interrupt, or threaten to
			 interrupt, the dignity of the event;
		Whereas across the Nation, Patriot Guard Riders volunteer
			 their time to come to the aid of military families in need, so as to allow the
			 memories of the deceased service member to be remembered with honor and
			 dignity;
		Whereas regardless of one’s opinion of the Nation’s
			 military commitments, the families, friends, and communities of the Nation’s
			 fallen soldiers deserve a peaceful time of mourning and should not be harassed
			 and caused further suffering at a funeral;
		Whereas Patriot Guard Riders appear at a funeral only at
			 the invitation of the fallen soldier’s family and participate in a nonviolent,
			 legal manner; and
		Whereas the members of the Nation’s Armed Forces willingly
			 risk their lives to protect the American way of life and the freedoms
			 guaranteed by the Constitution: Now, therefore, be it
		
	
		That the Senate expresses its deepest
			 appreciation to the Patriot Guard Riders who—
			(1)attend military
			 funerals across the country to show respect for fallen members of the Armed
			 Forces and, when needed, shield mourning family members and friends of the
			 deceased from protestors who interrupt, or threaten to interrupt, the dignity
			 of a funeral; and
			(2)in so doing, help
			 to preserve the memory and honor of the Nation’s fallen heroes.
			
